       Case 7:21-cv-00090 Document 8 Filed on 04/01/21 in TXSD Page 1 of 5
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                       April 01, 2021
                               UNITED STATES DISTRICT COURT
                                                                                                    Nathan Ochsner, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

ROBERT JAMES TIJERINA, III,  §
                             §
     Plaintiff,              §
                             §
VS.                          §
                               CIVIL ACTION NO. 7:21-cv-00090
                             §
STATE FARM MUTUAL AUTOMOBILE §
INSURANCE COMPANY,           §
                             §
     Defendant.              §

                                        OPINION AND ORDER

        The Court now considers “Defendant’s Unopposed Motion for Separate Trials and

Abatement of Extra-Contractual Claims.”1 Because the motion is unopposed, the Court considers

it as soon as practicable.2 After considering the motion, record, and relevant authorities, the

Court GRANTS Defendant’s motion and ORDERS bifurcation of Plaintiff’s claims as set forth

in this order.

    I. BACKGROUND AND PROCEDURAL HISTORY

        This is an uninsured motorist (UM) insurance dispute. Plaintiff Robert James Tijerina, III

filed suit in state court on February 11, 2021, alleging that he was cycling on the shoulder of a

highway when a motorist failed to yield the right of way while turning left and negligently

injured Plaintiff.3 Plaintiff alleges that, at the time of the incident, he was covered by insurance

issued by Defendant State Farm Mutual Automobile Insurance Company and met all




1
  Dkt. No. 6.
2
  LR7.2 (“Motions without opposition and their proposed orders must bear in their caption ‘unopposed.’ They will
be considered as soon as it is practicable.”).
3
  Dkt. No. 1-2 at 3–4, ¶ 7.


1/5
        Case 7:21-cv-00090 Document 8 Filed on 04/01/21 in TXSD Page 2 of 5




preconditions to receive uninsured motorist benefits arising from the policy but that Defendant

refuses to pay.4 Plaintiff brings various breach of contract and statutory insurance claims.5

         The state court summons issued on February 12, 2021.6 Defendant appeared and

answered in state court on March 8th,7 then filed its amended answer the same day.8 Defendant

then removed to this Court three days later on the grounds of diversity jurisdiction under 28

U.S.C. § 1332.9 Defendant asserts that Plaintiff is a citizen of Texas, Defendant is incorporated

and has its principal place of business in Illinois, and that Plaintiff seeks relief of at least

$250,000.10 No party disagrees that this Court has diversity jurisdiction.11 On March 29th,

Defendant filed the instant unopposed motion to sever and abate.12 The motion is ripe for

consideration. The Court turns to its analysis.

    II. DISCUSSION

         a. Legal Standard

         Federal Rule of Civil Procedure 42(b) provides that the Court may order a separate trial

of certain issues or claims “[f]or convenience, to avoid prejudice, or to expedite and economize,”

but the Court must preserve a right to jury trial. “‘A motion to bifurcate is a matter within the

sole discretion of the trial court.’”13 This means that, even if state law requires a bifurcation of

trial or issues, the Court will nevertheless apply its own case-specific discretion.14




4
  Id. at 5–6, ¶ 10.
5
  Id. at 6–9, ¶¶ 11–17.
6
  Dkt. No. 1-3 at 2.
7
  Dkt. No. 1-4 at 2.
8
  Dkt. No. 1-5.
9
  Dkt. No. 1.
10
   Id. at 2, ¶¶ 5–7.
11
   Dkt. No. 7 at 2, ¶ 6.
12
   Dkt. No. 6.
13
   Nester v. Textron, Inc., 888 F.3d 151, 162 (5th Cir. 2018) (quoting First Tex. Sav. Ass'n v. Reliance Ins. Co., 950
F.2d 1171, 1174 n.2 (5th Cir. 1992)).
14
   See id. at 162–63.


2/5
       Case 7:21-cv-00090 Document 8 Filed on 04/01/21 in TXSD Page 3 of 5




        b. Analysis

        Defendant argues that, because Plaintiff must first establish that there is a judicial

determination of the tortfeasor motorist’s negligence before Plaintiff is entitled to recover

UM/UIM benefits under his insurance policy, Plaintiff’s claims beyond breach of contract are

premature and should be tried separately.15 The general rule in Texas is “that an insured cannot

recover policy benefits for an insurer's statutory violation if the insured does not have a right to

those benefits under the policy.”16 The statutory language governing insurance means that the

“insurer is under no contractual duty to pay benefits until the insured obtains a judgment

establishing the liability and [uninsured or] underinsured status of the [tortfeasor] motorist.”17

Therefore, “[s]ome courts abate extra-contractual UIM claims until they reach a judgment

regarding liability because the success of such claims is largely contingent on this judgment.

However, the court may deny abatement if it would unduly prolong the litigation.”18 In short, the

general rule is that no plaintiff may make out extra-contractual or statutory insurance claims

without first obtaining a judgment establishing the liability of the motorist who caused the

plaintiff’s injury. In this vein, the First and Twelfth Courts of Appeals of Texas have determined

that extra-contractual claims must be abated on the theory that the extra-contractual claims will

be rendered moot if the insured plaintiff does not obtain a favorable judgment on the liability of

the tortfeasor motorist.19 Some Texas appellate courts have similarly held that it was an abuse of


15
   Dkt. No. 6 at 2–8, ¶¶ 7–19.
16
   USAA Texas Lloyds Co. v. Menchaca, 545 S.W.3d 479, 490 (Tex. 2018).
17
   Brainard v. Trinity Universal Ins. Co., 216 S.W.3d 809, 818 (Tex. 2006).
18
   Fowler v. Gen. Ins. Co. of Am., No. 3:14-CV-2596-G, 2014 WL 5879490, at *4 (N.D. Tex. Nov. 13, 2014)
(collecting cases); see Peche v. Wavle, No. SA19CA1217FBHJB, 2020 WL 7973919, at *6 n.7 (W.D. Tex. Apr. 28,
2020) (citing Green v. Allstate Fire & Cas. Ins. Co., No. SA-19-CV-360-XR, 2019 WL 2744183, at *2 (W.D. Tex.
July 1, 2019)).
19
   Green, 2019 WL 2744183, at *3 (citing In re Liberty Cty. Mut. Ins. Co., 537 S.W.3d 214, 220 (Tex. App.—
Houston [1st Dist.] 2017, no pet.) & In re Allstate Fire & Cas. Ins. Co., No. 12-17-00266-CV, 2017 WL 5167350, at


3/5
        Case 7:21-cv-00090 Document 8 Filed on 04/01/21 in TXSD Page 4 of 5




discretion to refuse to abate discovery on the extra-contractual claims because the parties should

not be made to incur the “effort and expense of conducting discovery and preparing for trial of

claims that may be disposed of in a previous trial.”20 The Texas Supreme Court, as this Court

recently held, requires some extra-contractual injury that is “unrelated to and independent of the

denial of [the] underlying policy claim” in order for a plaintiff’s extra-contractual claims to

proceed without first judicially establishing the liability of the motorist tortfeasor.21 Lastly, Texas

appellate courts have frequently found that undue prejudice would redound to the insurer if

courts refused to sever extra-contractual or statutory claims from breach of contract claims when

the insurer has made an offer of settlement, because evidence of that offer probably helps the

insurer on the extra-contractual claims but hurts the insurer on the breach of contract claim.22

There are many reasons for, and few exceptions to, the general rule that a plaintiff cannot

proceed on extra-contractual claims against an insurer without a favorable judgment as to the

liability of the tortfeasor.

         The Court notes that Plaintiff is unopposed to Defendant’s motion to bifurcate the trial of

Plaintiff’s breach of contract claim from the extra-contractual claims.23 From this, the Court

assumes that Plaintiff has not obtained a favorable judgment as to the liability of the alleged



*4 (Tex. App.—Tyler Nov. 8, 2017, no pet.)); see In re Old Am. Cnty. Mut. Fire Ins. Co., No. 13-12-00700-CV,
2013 WL 398866, at *4 (Tex. App.—Corpus Christi Jan. 30, 2013) (similar).
20
   U.S. Fire Ins. Co. v. Millard, 847 S.W.2d 668, 673 (Tex. App.—Houston [1st Dist.] 1993, no pet.) (orig.
proceeding); see Tex. Farmers Ins. Co. v. Stem, 927 S.W.2d 76, 79 (Tex. App.—Waco 1996, no pet.) (orig.
proceeding) (holding that severance and abatement of extra-contractual claims was mandatory in contrast to the
Thirteenth Court of Appeals of Texas).
21
   Garza v. Allstate Fire & Cas. Ins. Co., 466 F. Supp. 3d 705, 712 (S.D. Tex. 2020) (Alvarez, J.).
22
   See Liberty Nat. Fire Ins. Co. v. Akin, 927 S.W.2d 627, 630 (Tex. 1996) (“A severance may nevertheless be
necessary in some bad faith cases. A trial court will undoubtedly confront instances in which evidence admissible
only on the bad faith claim would prejudice the insurer to such an extent that a fair trial on the contract claim would
become unlikely. One example would be when the insurer has made a settlement offer on the disputed contract
claim.”); In re Progressive Cty. Mut. Ins. Co., No. 09-07-011-CV, 2007 WL 416553, at *1 (Tex. App.—Beaumont
Feb. 8, 2007, no pet.) (“Prejudice arises from the conflict between the insurer's need to introduce evidence of its
settlement offer in defense of the bad faith claim and the insurer's right to exclude evidence of an offer to
compromise in the trial of the contract claim.”).
23
   Dkt. No. 6 at 9.


4/5
       Case 7:21-cv-00090 Document 8 Filed on 04/01/21 in TXSD Page 5 of 5




tortfeasor motorist. Accordingly, the Court finds that no exception to the general rule that

Plaintiff must first acquire a favorable judicial determination with respect to the tortfeasor

motorist’s liability applies here. Therefore, “severance of the claims and abatement of the bad

faith claims is appropriate because of the irreconcilable conflict between the respective parties'

interests if severance is denied.”24 The Court GRANTS Defendant’s motion for separate trials

and abatement of Plaintiff’s extra-contractual claims. Accordingly, Plaintiff’s claims entitled

“Insurance Code,” “Unfair Settlement Practices,” “Breach of Duty of Good Faith and Fair

Dealing,” “Unreasonable Delay in Payment of Claim,” and claim for attorneys’ fees to the extent

the claim relies on the foregoing claims25 are all STAYED pending a final judicial determination

on the liability of the alleged tortfeasor motorist Ester Vasquez Enriquez in causing Plaintiff’s

injuries on or about November 29, 2019. The Court holds that Plaintiff is not entitled to

discovery on Plaintiff’s stayed claims until further order of the Court. The Court further

ORDERS that trial on Plaintiff’s breach of contract claim and stayed claims shall be held

separately, with Plaintiff’s breach of contract claim tried first.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 1st day of April 2021.


                                                        ___________________________________
                                                                     Micaela Alvarez
                                                                United States District Judge




24
   In re Trinity Universal Ins. Co., 64 S.W.3d 463, 467 (Tex. App.—Amarillo 2001), aff’d sub nom. Brainard v.
Trinity Universal Ins. Co., 216 S.W.3d 809 (Tex. 2006).
25
   Dkt. No. 1-2 at 6–9, ¶¶ 12–17.


5/5
